MEMORANDUM **
Mark Haddock appeals from the 24-month sentence imposed following his guilty-plea conviction for deprivation of rights under color of law, in violation of 18 U.S.C. § 242.
We dismiss in light of the valid appeal waiver. See United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir.2005) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.